DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I the reply filed on May 19, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II refer to a product and process of using product and thus should be considered to be unitary.  This is not found persuasive the technical feature that links the inventions is the structure of 
    PNG
    media_image1.png
    94
    110
    media_image1.png
    Greyscale
 which is not novel and nonobvious.  See for example reference of Verdugo et al.
The requirement is still deemed proper and is therefore made FINAL.
3.	The election of species requirement is withdrawn.  The full scope of the product claims was searched and examined.
4.	Claims 7, 9 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on May 19, 2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on October 10, 2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections
7.	Claims 1 and 4 objected to for not being written in proper alternative or Markush format.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-6, 8, 10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to N9, which is not defined.  The claims also refer to R2 and R3 as being 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    21
    105
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    26
    115
    media_image4.png
    Greyscale
 and the recitation that at least one of R2 and R3 is alkyl or dimethylaminoalkyl.  However, R2 and R3 are not defined as alkyl or dimethylaminoalkyl, rather alkylene or dimethylaminoalkylene.  For this reason, it cannot be understood how the proviso further limits the claimed genus.  Alternatively, it is not clear whether Applicant’s intention is to claim a broader genus via variables R2 and R3.  Appropriate correction and clarification are required.  
9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation “o is an integer in the range of from 2 to 5”, and the claim also recites i.e. 2 or 3 or 4 or 5 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 8, 10 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites a medicament comprising a compound according to claim 1.  However, the claim does not require any additional components or structural limitations and thus does not further narrow the independent claim.  Claim 10 recites a cosmetic preparation with pharmacological intended use.  However, the recitation of the intended use does not further narrow the product claim.  Moreover, a cosmetic preparation does not require additional components.  As such claim 10 does not further narrow the independent claim.  Claim 13 recites a cosmetic preparation comprising a compound according to claim 1.  See explanation above as to why this claim does not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626